IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-82,818-02


                     EX PARTE VERNON CHARLES WILLIAMS, Applicant


                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 21158-85-B IN THE 85TH DISTRICT COURT
                                 FROM BRAZOS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to obtaining a

controlled substance by fraud, and was sentenced to twenty years’ imprisonment.

        Applicant contends, among other things,1 that he is being denied credit for time spent

released on parole prior to revocation. Applicant has alleged facts that, if true, might entitle him to

relief. Ex parte Spann, 132 S.W.3d 390 (Tex. Crim. App. 2004). In these circumstances, additional



        1
            This Court has considered Applicant’s other claims and finds them to be without merit.
                                                                                                       2

facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960),

the trial court is the appropriate forum for findings of fact.

        The trial court shall order the Texas Department of Criminal Justice’s Office of the General

Counsel to file an affidavit listing Applicant’s sentence begin date and the dates of issuance of any

parole-revocation warrants leading to the revocation of such parole or mandatory supervision. The

affidavit should state whether Applicant is serving a sentence for, or has previously been convicted

of, an offense which was listed in TEX . GOV ’T CODE § 508.149(a) at the time of Applicant’s

revocation. If the denial of credit is based solely on Applicant’s 1981 robbery charge, the affidavit

shall state whether that robbery charge resulted in a final conviction or whether, as Applicant

contends, he successfully completed a deferred adjudication community supervision for that charge.

The affidavit should also address how much time was remaining on this sentence on the date that

Applicant was released on parole, and how much time Applicant spent on release before the issuance

of the parole-revocation warrant. The affidavit should state whether or not Applicant is receiving

credit for any of the time spent on parole. Finally, the affidavit should indicate whether or not

Applicant has submitted his claim to the time credit resolution system of TDCJ, and if so, the date

when the claim was submitted.

        The trial court may also order depositions, interrogatories or a hearing. In the appropriate

case, the trial court may rely on its personal recollection. Id. If the trial court elects to hold a

hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall appoint an attorney to represent Applicant at the hearing.

TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant
                                                                                                      3

has properly exhausted his administrative remedies as required by TEX . GOV ’T CODE § 501.0081(b)-

(c). The trial court shall then make findings and conclusions as to whether Applicant is eligible to

earn street time credit, and if so, whether he is entitled to credit for his time spent on release. The

trial court shall also make findings and conclusions as to whether Applicant is receiving the proper

amount of time credit for that time. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: September 28, 2016
Do not publish